J-S41019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PRESTON WAYNE WALTERS                      :
                                               :
                       Appellant               :   No. 924 MDA 2022

               Appeal from the PCRA Order Entered June 7, 2022
               In the Court of Common Pleas of Dauphin County
                 Criminal Division at CP-22-CR-0002967-2014


BEFORE:      LAZARUS, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                      FILED: DECEMBER 14, 2022

        Preston Wayne Walters (Appellant) appeals pro se from the dismissal of

his third petition filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

        The PCRA court summarized the history of this case as follows:

              On December 10, 2014, [Appellant] was found guilty
        following a bench trial of the offense of Robbery. On the same
        date, [the trial court] sentenced [Appellant] to a term of not less
        than ten (10) nor more than twenty (20) years in a state
        correctional institution. [Appellant] filed a timely Post-Sentence
        Motion which was denied on December 22, 2014. On January 20,
        2015, [Appellant] filed a timely Notice of Appeal to the
        Pennsylvania Superior Court. On December 1, 2015, the Superior
        Court issued an unpublished Memorandum Opinion affirming the
        judgment of sentence. [Appellant] did not seek allowance of
        appeal in the Pennsylvania Supreme Court.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S41019-22


             On November 30, 2016, [Appellant] filed his first petition for
      relief under the Post-Conviction Relief Act (PCRA). On November
      21, 2017, after consideration of a previously held hearing on
      [Appellant]’s PCRA claims, we dismissed [Appellant]’s Petition.
      After [the PCRA c]ourt granted [Appellant] the right to file a Notice
      of Appeal nunc pro tunc, [Appellant] appealed our denial of his
      PCRA to the Superior Court. On August 28, 2019, the Superior
      Court affirmed our denial of [Appellant]’s PCRA Petition. On June
      1, 2020, the Supreme Court denied allowance of appeal.

             On September 24, 2021, [Appellant] filed a pro se second
      petition for relief under the PCRA, and PCRA counsel was
      appointed. On November 30, 2021, we dismissed [Appellant]’s
      second PCRA Petition without a hearing. [Appellant] did not seek
      an appeal of that dismissal.

             On May 13, 2022, [Appellant] filed a pro se Writ of Habeas
      Corpus. The sole issue presented therein is that the Magisterial
      District Justice failed to sign and seal the Criminal Complaint and
      Affidavit of Probable Cause, thereby invalidating the arrest
      warrant and divesting the [trial c]ourt from exercising subject
      matter jurisdiction over the case.

Rule 907 Notice, 5/17/22, at 1-2 (footnote omitted).

      The PCRA court properly treated Appellant’s petition for a writ of habeas

corpus as a PCRA petition. Id. at 2, citing Commonwealth v. Anderson,

234 A.3d 735, 737 (Pa. Super. 2020) (“[A]ny claim for relief that is cognizable

under the PCRA must be treated as a PCRA petition and titling a petition as a

claim for a writ of habeas corpus does not avoid the PCRA’s timeliness

requirements.”).   The PCRA court further observed that Appellant’s claim

regarding jurisdiction “is one of the specifically enumerated bases for PCRA

relief. 42 Pa.C.S.A. § 9543(a)(2)(viii).” Id. at 2.

      As indicated above, the PCRA court issued notice of intent to dismiss

Appellant’s petition without a hearing pursuant to Pa.R.Crim.P. 907.          The



                                      -2-
J-S41019-22



PCRA court dismissed Appellant’s petition on June 7, 2022. Appellant timely

appealed. The PCRA court stated “for purposes of appellate review, the [PCRA

court’s] reasons for dismissing [Appellant]’s PCRA petition were discussed” in

its Rule 907 Notice. Memorandum Statement in Lieu of Opinion, 6/28/22.

        We review the PCRA court’s findings “to see if they are supported by the

record and free from legal error. Th[is C]ourt’s scope of review is limited to

the findings of the PCRA court viewed in the light most favorable to

the prevailing party.” Commonwealth v. Sarvey, 199 A.3d 436, 445–46

(Pa. Super. 2018) (citations omitted).

        Pursuant to Pennsylvania law, no court has jurisdiction to hear

an untimely PCRA petition.     Commonwealth v. Monaco, 996 A.2d 1076,

1079 (Pa. Super. 2010) (citing Commonwealth v. Robinson, 837 A.2d

1157, 1161 (Pa. 2003)). The PCRA provides that a petition “including a second

or subsequent petition, shall be filed within one year of the date the judgment

becomes final.” 42 Pa.C.S.A. § 9545(b)(1); accord Monaco, 996 A.2d at

1079.     A judgment is final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3).

        There   are   three   statutory   exceptions   to   the   PCRA’s   time

requirement. 42 Pa.C.S.A. § 9545(b)(1). The late filing of a petition will be

excused if a petitioner alleges and proves:




                                      -3-
J-S41019-22


      the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States; (ii) the facts upon
      which the claim is predicated were unknown to the petitioner and
      could not have been ascertained by the exercise of due diligence;
      or (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).   If invoking an exception, the petitioner

must file the petition “within one year of the date the claim could have been

presented.” Id. at § 9545(b)(2).

      This Court affirmed Appellant’s judgment of sentence on December 1,

2015, and he did not seek allowance of appeal with the Pennsylvania Supreme

Court.   Therefore, his judgment of sentence became final on or about

December 31, 2015.      See Pa.R.A.P. 1113(a) (“a petition for allowance of

appeal shall be filed with the Prothonotary of the Supreme Court within 30

days …”). Appellant had one year to file a timely PCRA petition. 42 Pa.C.S.A.

§ 9545(b)(1). He did not file the underlying petition until May 13, 2022, and

he has not proved an exception to the PCRA timeliness requirement. As the

PCRA court stated, the criminal complaint Appellant challenges “is the same

one that has always existed in his case, and nothing has prevented [Appellant]




                                      -4-
J-S41019-22


from raising this claim earlier in a timely fashion.” Rule 907 Notice, 5/17/22,

at 5. Also, there is no support for Appellant’s claim of a jurisdictional defect.1

       In sum, Appellant’s petition is untimely and does not qualify for a

statutory exception to the PCRA’s timeliness requirement. We therefore affirm

the denial of relief.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2022




____________________________________________


1The PCRA court observed the “Complaint was, in fact, appropriately signed.”
Rule 907 Notice, 5/17/22, at 3 n.2. Further, “even if the Criminal Complaint
had not been signed, that fact would not divest the [trial c]ourt of subject
matter jurisdiction.” Id. at 3 (citing Commonwealth v. Jones, 929 A.2d
205, 210 (Pa. 2007)).

                                           -5-